Title: Nicolaas & Jacob van Staphorst to John Adams, 9 Jun. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              
            
            

              Amsterdam

               9th. June 1786.
            
          

          We have the honor to inclose Your Excellency a Bond No: 4543 of the Loan raised for Account of the United States of
            America dated 11th. June 1782. of Which your Excellency
            omitted to sign the Receipt. We therefore beg you to compleat this Formality, where we
            have marked with a Pencil; And to return us this Bond by our Friend Mr: Daniel Parker, Who will shortly re-visit this Country.,
          We are respectfully / Your Excellency’s / Most Obedient &
            very / humble Servants

          
            
              Nico. & Jacob van
                Staphorst.
            
          
        